Citation Nr: 0409951	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  95-18 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for generalized anxiety disorder, 
to include sleep disorder and loss of concentration.

2.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for joint pain (bilateral knee and 
ankle pain), to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for stomach disability. 

5.  Entitlement to service connection for fatigue, claimed as a 
manifestation of undiagnosed illness.

6.  Entitlement to service connection for shortness of breath, 
claimed as a manifestation of undiagnosed illness.

7.  Entitlement to service connection for diarrhea, claimed as a 
manifestation of undiagnosed illness.

8.  Entitlement to service connection for abdominal pain, claimed 
as a manifestation of undiagnosed illness.

9.  Entitlement to service connection for a facial rash, claimed 
as a manifestation of undiagnosed illness.

10.  Entitlement to an increased rating for headaches, currently 
evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for left shoulder 
disability (left sternoclavicular arthritis, status post 
arthroplasty), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from July 1990 to October 
1994.  Service in Southwest Asia from January 2, 1991 to May 2, 
1991 is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) in 
a manner requiring some explanation.  A January 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina granted service connection 
for left shoulder disability, assigning an initial evaluation 
therefor of 20 percent; and denied service connection for, inter 
alia, bilateral knee and ankle disabilities; back disability; 
stomach disability; headaches; and hearing loss.  The veteran 
appealed each of the referenced determinations other than the 
issue of service connection for hearing loss to the Board.  With 
respect to the hearing loss claim, although the veteran was issued 
a statement of the case on that issue in April 1995, he had not, 
at the time of the statement of the case, submitted a notice of 
disagreement as to that issue.  Moreover, following the issuance 
of the April 1995 statement of the case, neither the veteran nor 
his representative further mentioned the issue of service 
connection for hearing loss until April 1996, and he in fact 
limited his appeal (when he filed his VA Form 9 in May 1995) to 
the six other referenced issues.  Jurisdiction over the case was 
transferred to the RO in Nashville, Tennessee in January 1997.

In February 1997, the Nashville RO denied service connection for a 
sleep disorder and facial rash as due to an undiagnosed illness, 
denied service connection for fatigue, shortness of breath, 
diarrhea, loss of concentration, headaches and abdominal pain as 
due to an undiagnosed illness, and denied service connection for 
joint pain (including of the knees and ankles) as due to an 
undiagnosed illness.  Jurisdiction over the case was returned to 
the Columbia RO in May 1997.  

In a September 1997 rating decision, the RO denied service 
connection for generalized anxiety disorder with sleep disorder 
and loss of concentration.  The rating decision also denied 
service connection for joint pain (including of the knees and 
ankles), for fatigue and shortness of breath, for facial rash, and 
for diarrhea and abdominal pain.  The veteran appealed all of the 
issues addressed in the September 1997 rating decision to the 
Board.  The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in Washington, DC in July 1998. 

In a February 1999 decision, the Board denied entitlement to 
service connection for low back disability; joint pain (including 
bilateral knee and ankle pain) to include as due to an undiagnosed 
illness; and anxiety disorder with sleep disorder and loss of 
concentration, to include as due to an undiagnosed illness.  The 
Board granted the veteran a 30 percent evaluation for left 
shoulder disability and granted entitlement to service connection 
for headaches.  The Board lastly remanded the issues of 
entitlement to service connection for stomach disorder; fatigue as 
due to an undiagnosed illness; shortness of breath as due to an 
undiagnosed illness; facial rash as due to an undiagnosed illness; 
diarrhea as due to an undiagnosed illness; and abdominal pain as 
due to an undiagnosed illness.

Following the Board's February 1999 remand, the RO in an October 
1999 rating decision implemented the Board's assignment of a 30 
percent evaluation for left shoulder disability, and the Board's 
grant of entitlement to service connection for headaches; the 
headache disorder was assigned a 10 percent evaluation.  The 
veteran did not appeal the October 1999 rating decision.  
Thereafter, a December 2001 rating decision denied entitlement to 
increased ratings for left shoulder and headache disabilities; 
denied service connection for PTSD; and determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for generalized anxiety disorder with sleep 
disorder and loss of concentration, and for joint pain (including 
of the knees and ankles).  The veteran appealed the December 2001 
rating decision to the Board.  The veteran again testified before 
the undersigned in Washington, DC in July 2003.  Additional 
evidence was received at the July 2003 hearing, for which a waiver 
of initial RO consideration was submitted.

The February 1999 Board decision referred the raised issues of 
entitlement to service connection for tinnitus, entitlement to a 
permanent and total rating for pension purposes, and entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU) to the RO.  In an October 
1999 rating decision, service connection for tinnitus was denied.  
With respect to the two other referred issues, the record reflects 
that the veteran in November 1999 withdrew any claims for pension 
benefits or for a TDIU.  However, a January 2001 VA treatment note 
indicates that the veteran was unable to find work because of his 
left shoulder disability, and the veteran reported to his June 
2001 VA examiner that he was unable to obtain employment.  The 
issue of entitlement to a TDIU is therefore referred to the RO for 
appropriate action.  See generally Roberson v. Principi, 251 F.3d 
1378 (2001).

In a September 2000 statement, the veteran raised the issue of 
whether new and material evidence has been submitted to reopen a 
claim for service connection for low back disability; the RO has 
not adjudicated that claim.  In a June 2003 statement, a VA 
psychologist concluded that the veteran had depression and anxiety 
caused by his service-connected left shoulder condition.  The 
issue of whether new and material evidence has been submitted to 
reopen a claim for service connection for low back disability, and 
the issue of entitlement to service connection on a secondary 
basis for psychiatric disability, are therefore also referred to 
the RO for appropriate action.

The issues of whether new and material evidence has been submitted 
to reopen claims for service connection for generalized anxiety 
disorder (to include sleep disorder and loss of concentration) and 
for joint pain (bilateral knee and ankle pain) are addressed 
herein.  The remaining issues listed on the title page of this 
action, as well as the issue of entitlement to service connection 
on a de novo basis for generalized anxiety disorder (to include 
sleep disorder and loss of concentration) are addressed in the 
remand portion of this action.


FINDINGS OF FACT

1.  A February 1999 Board decision denied entitlement to service 
connection for anxiety disorder with loss of concentration and 
sleep disorder.

2.  Evidence received since the February 1999 Board decision is 
not duplicative or cumulative of evidence previously of record and 
is, either by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  A February 1999 Board decision denied entitlement to service 
connection for joint pain of the knees and ankles, to include as 
due to an undiagnosed illness.

4.  Evidence received since the February 1999 Board decision is 
duplicative or cumulative of evidence previously of record or is 
not, either by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for generalized anxiety 
disorder, to include sleep disorder and loss of concentration.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

2.  New and material evidence has not been received to reopen the 
veteran's claim for service connection for bilateral joint pain 
(knees and ankles).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, during the pendency of 
the instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, as in the 
instant case, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

After review of the record, the Board concludes that VA's duties 
under both the VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided with notice of 
the December 2001 rating decision denying the veteran's claims to 
reopen the issues of entitlement to service connection for 
generalized anxiety disorder (to include sleep disorder and loss 
of concentration) and joint pain of the knees and ankles.  In 
response to his notice of disagreement with the above rating 
decision, the veteran was provided with a statement of the case in 
August 2002 which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons and 
bases for the decisions.  The August 2002 statement of the case 
also provided the veteran with the text of the regulations 
implementing the VCAA.  The Board notes that in June 2001, prior 
to the initial adjudication of the veteran's claims, the RO sent 
the veteran a correspondence informing him of the evidence 
necessary to substantiate his claims, and advising him as to what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the conclusion 
of the Board that VA has no outstanding or unmet duty to inform 
the veteran that any additional information or evidence is needed.  
The Board concludes that the June 2001 VA letter and the August 
2002 statement of the case informed the veteran of the information 
and evidence needed to substantiate his claims.  Moreover, and as 
noted above, the June 2001 correspondence notified the veteran as 
to which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board notes 
that available medical records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  In this regard the Board notes 
that the record contains the following:  Service medical records 
for the veteran; VA treatment records for November 1994 to May 
2002; the reports of VA examinations conducted in December 1994, 
January 1995, November 1996, July 1997 and February 1998; and the 
transcripts of the veteran's testimony before VA in April 1996, 
July 1998 and July 2003.

The Board lastly notes that there is no medical opinion of record 
addressing whether the veteran's joint pain of the knees and 
ankles is etiologically related to service, or whether the joint 
pain is a manifestation of an illness resulting in chronic 
disability that cannot be attributed to any known clinical 
diagnosis.  The VCAA left intact the requirement that new and 
material evidence be presented or secured with respect to a 
disallowed claim before that claim can be reopened.  See 38 
U.S.C.A. § 5103A(f) (West 2002).  Further, while the implementing 
regulations allow VA to obtain certain records on the veteran's 
behalf in connection with claims to reopen filed on or after 
August 29, 2001, the implementing regulations do not require the 
scheduling of an examination for the veteran until such a claim 
has in fact been reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2003).  Consequently, because, as will be discussed in further 
detail below, new and material evidence has not been received with 
respect to the claim for service connection for joint pain of the 
knees and ankles, the veteran is not entitled to a VA examination 
addressing that claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced as a 
result of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, United 
States Code.  Section 1117 authorized VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period following 
service in the Southwest Asia theater of operations during the 
Persian Gulf War.

In February 1995, VA implemented the Persian Gulf War Veterans' 
Act by adding 38 C.F.R. § 3.317, which defines qualifying Gulf War 
service, establishes the presumptive period for service 
connection, and denotes a broad but non-exclusive list of signs or 
symptoms which may be representative of undiagnosed illnesses for 
which compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran had 
to experience manifestations of a chronic disability was two years 
after the date on which he/she last performed active service in 
the Southwest Asia theater of operations during the Gulf War.  In 
April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of the 
presumptive period was adopted as a final rule in March 1998, and 
on October 21, 1998, Public Law 105-277, §1602(a)(1) added 38 
U.S.C. § 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 
C.F.R. 
§ 3.317(a)(1)(i) to expand the presumptive period from December 
2001 to December 2006.  This interim rule became effective 
November 9, 2001, with the comment period to end January 8, 2002.

On December 27, 2001, the President signed into law the "Veterans 
Education and Benefits Expansion Act of 2001."  This legislation 
amends various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a).  The statute was amended to 
authorize compensation of Gulf War Veterans who have a qualifying 
chronic disability that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 percent 
during the presumptive period thereafter.  The statute defines a 
qualifying chronic disability as that which results from an 
undiagnosed illness, a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (as amended by The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 
(Dec. 27, 2001)).

As amended, 38 U.S.C.A. § 1117 provides that signs or symptoms 
that may be manifestations of an undiagnosed illness or a chronic 
multi-symptom illness include:  (1) fatigue; (2) unexplained 
rashes or other dermatological signs or symptoms; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.

VA implementing regulation 38 C.F.R. § 3.317, as amended by a 
November 9, 2001, interim final rule, provides that, for a 
disability to be presumed to have been incurred in service, the 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and by history, 
physical examination, and laboratory tests cannot be attributed to 
any known clinical diagnosis.  66 Fed. Reg. 218 (Nov. 9, 2001).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  This section also provides that disabilities that 
have existed for 6 months or more and disabilities that show 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.

Generally, a claim which has been denied in a Board decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(d) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former disposition 
of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence received is 
new and material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test for 
materiality established by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in August 
2001.  However, that amendment is applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); the veteran's claims were filed in September 2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and substantially upon 
the specific matter under consideration, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the "credibility 
of the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


A.  Generalized anxiety disorder, to include sleep disorder and 
loss of concentration 

Service connection for anxiety disorder, to include sleep disorder 
and loss of concentration, was denied in a February 1999 Board 
decision.  As a result, service connection for that disorder may 
now be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. 
App. 273 (1996).

The evidence of record at the time of the February 1999 Board 
decision included service medical records which are entirely 
negative for any complaints, finding or diagnosis of psychiatric 
disability.  The evidence of record additionally included the 
reports of July 1997 psychiatric and psychological examinations of 
the veteran, and the report of a February 1998 VA psychiatric 
examination, which collectively indicate that the veteran had 
generalized anxiety disorder and a major depressive disorder.  The 
evidence previously of record at the time of the February 1999 
Board decision notably did not include any evidence linking the 
veteran's generalized anxiety disorder to his period of service.

Pertinent evidence added to the record since the February 1999 
Board decision includes, inter alia, a June 2003 statement by a VA 
psychologist indicating that the veteran had anxiety and 
depression that was not only secondary to the veteran's service-
connected left shoulder disability, but which was also directly 
related to his period of service.  The Board finds that the June 
2003 statement bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to service connection for generalized anxiety 
disorder, to include sleep disorder and loss of concentration, is 
reopened.


B.  Joint pain of the knees and ankles

Service connection for joint pain (to include bilateral knee and 
ankle pain), to include as due to an undiagnosed illness, was 
denied in a February 1999 Board decision.  As a result, service 
connection for that disorder may now be considered on the merits 
only if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Manio, supra; Evans, supra. 

The evidence of record at the time of the February 1999 Board 
decision included service medical records showing that the veteran 
was treated for a right ankle sprain in June 1992 and a left ankle 
sprain in November 1992; X-ray studies of both ankles were 
negative for any abnormalities, other than for some right ankle 
effusion and left ankle soft tissue swelling.  The remainder of 
the service medical records were negative for any right or left 
ankle problems, and were entirely silent for any right or left 
knee complaints or findings.

The evidence previously of record also included VA treatment 
records for November 1994 to May 1997 which show that the veteran 
complained of painful knees in April 1997, but which are otherwise 
negative for any diagnosis of knee or ankle disabilities.  The 
evidence of record at the time of the February 1999 Board decision 
also included the reports of January 1995 and November 1996 VA 
examinations.  The report of the January 1995 examination shows 
that the veteran denied any ankle or knee complaints.  The report 
of the November 1996 VA examination shows that the veteran 
reported injuring his knees in service and experiencing continued 
bilateral knee symptoms; physical examination was negative for any 
abnormalities, and the examiner diagnosed history of knee pain.

The evidence of record at the time of the February 1999 Board 
decision also included the report of a February 1998 VA 
examination recording the veteran's assertion that his bilateral 
knee problems began in 1991 after injuries sustained during 
exercises, and that his bilateral ankle problems began after an 
injury to his Achilles tendon and lateral ankle during physical 
training in 1990.  Following physical examination of the veteran 
and X-ray studies showing a small anterior osteophyte in the left 
ankle, the veteran was diagnosed with bilateral patellar 
tendinitis and with Achilles tendinitis and lateral ankle 
tendinitis bilateral side.

The evidence previously of record lastly included the veteran's 
testimony at hearings in April 1996 and July 1998.  The veteran 
essentially testified that his knee problems began in service 
while exercising, and that he had problems with his ankles in 
service due to physical training.  He indicated that he was placed 
on profile in service on account of knee problems, and that his 
knees tended to pop.

Pertinent evidence added to the record since the February 1999 
Board decision includes VA treatment records for June 1996 to May 
2002, as well as the veteran's testimony before the undersigned in 
July 2003.

The VA treatment reports document complaints of bilateral knee 
discomfort and pain, and the presence of knee crepitus; the 
records are negative for any reference to the veteran's ankles.  
Although the treatment reports do not ascribe the veteran's knee 
complaints to any diagnosed disorder, neither do they suggest that 
his complaints are manifestations of an undiagnosed illness, or 
otherwise suggest that a diagnosed condition such as patellar 
tendinitis or lateral tendinitis is no longer responsible for any 
knee or ankle problems.  Moreover, the treatment records do not 
address the etiology of the knee complaints, or otherwise suggest 
that any joint pain of the knees and ankles is related to the 
veteran's period of service.  The VA treatment records therefore 
are not, when considered either alone or in connection with the 
evidence previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

At his July 2003 hearing, the veteran essentially re-iterated the 
testimony he presented before the undersigned in July 1998.  He 
indicated that he had not received a diagnosis for his ankle pain, 
but he admitted that he was unaware of the prior diagnosis of 
tendinitis rendered in February 1998.  However, as there is no 
indication that the veteran is qualified through education, 
training or experience to offer a medical opinion concerning 
whether any joint pain of the knees or ankles he perceives is a 
manifestation of an undiagnosed illness (as opposed to the 
previously diagnosed knee and ankle tendinitis), or as to the 
relationship between his knee and ankle complaints and his period 
of service, the assertions of the veteran concerning medical 
diagnosis (or disputing the presence of an underlying, clinically 
diagnosable, pathology to account for any knee or ankle symptoms) 
or causation do not constitute competent medical evidence with 
which to reopen his claim.  See Moray v. Brown,  5 Vet. App. 211, 
214 (1993).  Therefore, his statements are not, either alone or in 
connection with evidence previously assembled, so significant that 
they must be considered in order to fairly decide the merits of 
the claim.

In short, the additional evidence submitted by the veteran to 
reopen his claim of entitlement to service connection for joint 
pain of the knees and ankles, to include as due to an undiagnosed 
illness, is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the Board 
finds that new and material evidence has not been submitted, and 
the veteran's claim of entitlement to service connection for joint 
pain of the knees and ankles, to include as due to an undiagnosed 
illness, is not reopened.  The benefit sought on appeal is denied.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen a claim of service connection 
for generalized anxiety disorder, to include sleep disorder and 
loss of concentration, has been presented; to this extent, the 
appeal is granted. 

New and material evidence to reopen the claim for service 
connection for joint pain of the knees and ankles, to include as 
due to an undiagnosed illness, not having been submitted, the 
benefit sought on appeal remains denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  

As indicated above, new and material evidence to reopen the claim 
for service connection for generalized anxiety disorder, to 
include sleep disorder and loss of concentration, has been 
received.  After review of the record the Board is of the opinion 
that a VA examination addressing the etiology of the disability 
would be helpful in the adjudication of the veteran's reopened 
claim.

As noted previously, on November 9, 2000, during the pendency of 
the instant appeal, the VCAA was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the provisions 
of the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.

Review of the record discloses that, as to the increased ratings 
claims on appeal and the issues of entitlement to service 
connection on an undiagnosed illness basis for fatigue, shortness 
of breath, diarrhea, abdominal pain and a facial rash, the veteran 
has not been adequately informed of the information and evidence 
necessary to substantiate the claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
ensure that the veteran receives the due process to which he is 
entitled in connection with the instant appeal, the Board finds 
that further remand of the case is appropriate.

Turning to the issue of entitlement to service connection for 
PTSD, the veteran contends that he developed that disorder after 
witnessing a friend by the name of Rodri or Rodriguez killed in 
Saudi Arabia or Iraq by a land mine.  He also reports exposure to 
other stressful experiences such as removing bodies from tanks, 
exposure to hostages and prisoners of war, and experiencing SCUD 
attacks in February 1991.  In support of his claim he has 
submitted a Fact Sheet from the U.S. Army Center of Military 
History dated in February 2000 describing the incidence of death 
and prisoner-of-war status among U.S. Army personnel stationed in 
the Persian Gulf from 1990 to 1991.  The Fact Sheet indicates that 
one member of the veteran's unit was killed in action between 
January and April 1991, and that a soldier (whose identity and 
unit assignment was not provided) died on May [redacted], 1991 (after the 
veteran left the region) from a land mine explosion during 
Operation Provide Comfort.  

The Board notes that while the RO attempted to contact the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in September 2002 in order to confirm the veteran's 
claimed stressor incidents, that agency did not respond.  Under 
the circumstances, and as the February 2000 Fact Sheet does not 
confirm any of the veteran's claimed stressors, the Board is of 
the opinion that further efforts to verify the claimed stressor 
incidents should be undertaken.

With respect to the claim for an increased rating for headaches, 
the veteran contends that he experiences headaches every day, up 
to four times in a day, and lasting up to an hour each episode.  
Recent VA treatment records document the veteran's assertion that 
his headaches are migrainous in nature.  At his last VA 
examination for his headaches in June 2001, he reported that the 
headaches impaired his concentration and that he treated the 
headaches by laying down.  He denied any aura, nausea or visual 
disturbances associated with the headaches.  In a March 2002 
statement, the veteran contended that he had recently increased 
the use of his headache medications.

The veteran's headache disability is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine 
headaches).  Ratings higher than 10 percent under that diagnostic 
code require that the headache episodes be characteristically 
prostrating in nature.  Unfortunately, the June 2001 examination 
report does not address whether the veteran's headaches are 
characteristically prostrating in nature.  In addition, it appears 
from the veteran's March 2002 statement that his headache disorder 
may have increased in severity since the June 2001 VA examination.  
For these reasons, the Board is of the opinion that further VA 
examination of the veteran's headache disorder is warranted.

With respect to the stomach, diarrhea and abdominal pain issues, 
service medical records show that the veteran was treated in 
October 1991 for stomach aches diagnosed as gastroenteritis; in 
January 1992 for diarrhea attributed to gastroenteritis; in May 
1992 for diarrhea with a diagnosis of abdominal pain; and in June 
1992 for abdominal pain and diarrhea attributed to gastroenteritis 
versus food poisoning.  A January 1995 VA examiner diagnosed the 
veteran with history of abdominal cramping, possibly due to a 
gastric ulcer.  A November 1996 VA examiner acknowledged the 
veteran's complaints of epigastric pain and diarrhea, and 
diagnosed the veteran with diarrhea by history, and with 
epigastric pain of unknown etiology; the examiner ordered blood 
chemistry testing of the veteran but failed to comment on the 
results of that testing.  A May 1997 VA treatment note indicates 
that the veteran was thought to probably have irritable bowel 
syndrome accounting for his watery stools.

Pursuant to the Board's February 1999 remand, the veteran was 
afforded a VA examination in June 1999.  Examination of the 
abdomen was normal.  Blood chemistry studies revealed some 
abnormalities, the significance of which the examiner did not 
elaborate upon.  The examiner also requested stool sample testing 
which was apparently not performed, and he also indicated that an 
upper endoscopy had not been performed.  The examiner diagnosed 
history of chronic abdominal pains and diarrhea of unknown 
etiology.  In October 2001 the veteran underwent a colonoscopy, 
the results of which were normal, although the performing 
physician curiously indicated that the veteran likely had 
irritable bowel syndrome.  Testing of a stool sample in October 
2001 revealed the absence of any ova or parasites.  

The veteran was afforded a VA examination in April 2002, at which 
time he reported experiencing diarrhea only when using certain 
dairy products.  With respect to his abdominal pain he indicated 
that the pain was unrelated to any particular food or activity.  
The examiner diagnosed diarrhea by history, and concluded, based 
on the veteran's report, that the veteran had a partial lactose 
intolerance.  With respect to the abdominal pain, the examiner 
diagnosed intermittent mid abdominal pain, and indicated that a 
computed tomography study would be ordered to help determine the 
etiology.  The record reflects that the veteran did not report for 
the scheduled diagnostic testing, and that the examiner did not 
thereafter provide a final conclusion.  

Under the circumstances, the Board is of the opinion, particularly 
given the suggestion that the veteran likely has irritable bowel 
syndrome accounting for at least some of his symptoms, that 
further VA examination is warranted.  The Board also points out 
that 38 U.S.C.A. § 1117 was recently amended to define a 
qualifying chronic disability as that which results from, inter 
alia, a medically unexplained chronic multi-symptom illness that 
is defined by a cluster of signs or symptoms, such as irritable 
bowel syndrome.  The Board cautions the veteran, however, in 
regard to his failure in April 2002 to appear for diagnostic 
testing, that the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  Wood 
v. Derwinski, 1 Vet. App. 190 (1990).

Turning to the issue of entitlement to service connection for 
fatigue and shortness of breath, the veteran was afforded a VA 
examination in April 2002, at which time the examiner concluded 
that the veteran did not have chronic fatigue syndrome but did 
have dyspnea on moderate exertion.  The examiner noted that the 
veteran's symptoms might be due to deconditioning, and indicated 
that chest X-ray studies, pulmonary function tests and an 
electrocardiogram (EKG) would be ordered to further evaluate the 
veteran.  The record reflects that the veteran did not report for 
any of the scheduled tests other than for the EKG.  Unfortunately, 
the examiner did not provide a final conclusion as to the 
veteran's claimed fatigue and shortness of breath.  Further VA 
examination of the veteran is consequently warranted, and the 
veteran is again advised that the duty to assist is not a one-way 
street.  See Wood, supra.

With respect to the claim for service connection for a facial 
rash, VA treatment records show that the veteran complained in 
March 1995 of stinging and discoloration affecting his face; 
physical examination was negative.  In September 1995 he was seen 
for well-demarcated hyperpigmented areas on his temples extending 
to his cheeks with scattered papules; he was diagnosed with 
hyperpigmentation of the face of unknown etiology.  A June 1996 
treatment note shows that his facial rash was attributed to 
seborrheic dermatitis.  A rash was not present on VA examination 
in November 1996, and he was diagnosed with history of facial 
rash.

At his April 2002 VA examination, the veteran reported 
experiencing a facial rash only during the winter months.  The 
examiner noted that the rash was not evident at the time of 
examination, diagnosed facial rash by history, and indicated that 
he would not comment further on the veteran's claimed disorder.  
The Board notes that the examiner, despite the instruction in the 
Board's February 1999 remand to review the veteran's claims files, 
does not appear to have reviewed (or at least has not 
acknowledged) the VA treatment reports describing the veteran's 
facial rash condition, or the VA treatment report suggesting that 
the skin condition might be attributable to seborrheic dermatitis.  
The Board is therefore of the opinion that further VA examination 
is warranted.  The Board additionally notes that the veteran, in a 
November 1999 statement, alleged that he attended a VA 
dermatologic examination in July 1999; the report of that 
examination is not on file.

In light of the above, the Board is of the opinion that further 
procedural and evidentiary development is required prior to 
adjudication of the remaining claims on appeal.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should send the veteran and his representative a letter 
explaining the VCAA and that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter should explain, what, if 
any, information (medical or lay evidence) not previously provided 
to the Secretary is necessary to substantiate the veteran's claims 
remaining on appeal.  The letter should also specifically inform 
the veteran and his representative of which portion of the 
evidence is to be provided by the claimant, which part, if any, 
the RO will attempt to obtain on his behalf, and a request that 
the veteran provide any evidence in his possession that pertains 
to his claims remaining on appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claims remaining on appeal.  With any 
necessary authorization from the veteran, the RO should attempt to 
obtain and associate with the claims files any medical records 
identified by the veteran which have not been secured previously.  
In any event, the RO should attempt to obtain the report of any 
July 1999 VA dermatologic examination of the veteran.

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain additional information from 
the veteran concerning the specific circumstances of his alleged 
service stressors, such as the dates, locations, units involved, 
names of casualties, and identifying information concerning any 
other individuals involved in the events, including their names, 
ranks, and units of assignment.  With this information, the RO 
should review the file and prepare a summary of the veteran's 
alleged service stressors.  This summary must be prepared whether 
or not the veteran provides an additional statement, as requested 
above.  This summary and a copy of the veteran's DD 214 and other 
service personnel records should be sent to the United States 
Armed Services Center for Research of Unit Records.  The USASCRUR 
should be provided with a copy of any information obtained above, 
and should be requested to provide any additional information that 
might corroborate the veteran's alleged stressors.  The USASCRUR 
should also be requested to furnish the unit history and 
operational reports for each unit the veteran was assigned to 
while in the Persian Gulf for the period during which he served 
with such unit.

5.  After completing the above actions, the veteran should be 
afforded a VA psychiatric examination by a physician with 
appropriate expertise to determine the nature, extent and etiology 
of any psychiatric disorders present, including generalized 
anxiety disorder with sleep disorder and loss of concentration.  
All indicated studies, tests and evaluations deemed necessary 
should be performed.  A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) supporting the diagnosis.  
If PTSD is not diagnosed, the examiner should explain why the 
diagnosis was not made.  The examiner should provide an opinion 
with supporting rationale as to whether it is at least as likely 
as not that any currently present acquired psychiatric disorder, 
to specifically include generalized anxiety disorder with sleep 
disorder and loss of concentration, is related to active military 
service.  The claims folders, including a copy of this REMAND, 
must be made available to and reviewed by the examiner.  The 
examination report is to reflect whether such a review of the 
claims files was made.   

6.  The veteran should also be afforded a VA neurologic 
examination by a physician with appropriate expertise to determine 
the nature, extent and severity of the veteran's headache 
disorder.  All indicated studies should be performed, and all 
findings should be reported in detail.  The examiner should 
provide an opinion as to whether any of the headaches the veteran 
experiences are prostrating in nature, and, if so, describe the 
frequency with which the veteran experiences such headaches in 
terms of the average number of prostrating headaches experienced 
each month since September 1999.  The average length of a 
prostrating headache should also be identified.  The rationale for 
all opinions expressed should be provided.  The claims folders, 
including a copy of this remand, must be made available to and 
reviewed by the examiners.  The reports are to reflect that a 
review of the claims files was made.  

7.  The RO should also arrange for the veteran to undergo a VA 
orthopedic examination by a physician with appropriate expertise 
to determine the nature and extent of impairment from the 
veteran's service-connected left shoulder disability.  All 
indicated studies, including X-rays and range of motion studies in 
degrees, should be performed.  Tests of joint motion against 
varying resistance should be performed.  The extent of any 
incoordination, weakened movement and excess fatigability on use 
should be described.  The physician should be requested to 
identify any objective evidence of pain or functional loss due to 
pain.  The specific functional impairment due to pain should be 
identified, and the examiner should be requested to assess the 
extent of any pain.  The physician should also express an opinion 
concerning whether there would be additional limits on functional 
ability on repeated use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, express all functional 
losses in terms of additional degrees of limitation of motion 
beyond that shown clinically.  If this is not feasible, the 
physician should so state.  

The examining physician should also provide an opinion concerning 
the impact of the veteran's service-connected left shoulder 
disability on his ability to work.  The veteran's claims files, 
including a copy of this remand, must be made available to the 
examiner for review.  The examination report is to reflect whether 
such a review of the claims files was made.

8.  The RO should arrange for the veteran to undergo a VA 
gastroenterologic examination by a physician with appropriate 
expertise to determine the nature, extent and etiology of any 
stomach disability.  All indicated studies, including an upper 
endoscopy, should be performed, and all findings should be 
reported in detail.  With respect to any stomach disability found, 
the examiner should provide an opinion as to whether it is at 
least as likely as not that the disorder is etiologically related 
to service, including to the gastrointestinal complaints reported 
in service.  The rationale for any conclusion should be provided.  
The veteran's claims files, including a copy of this remand, must 
be made available to the examiner for review.  The examination 
report is to reflect whether such a review of the claims files was 
made.

9.  The veteran should also be afforded VA examinations by 
physicians with appropriate expertise, preferably during winter 
months, to determine the nature, extent and etiology of any 
currently present fatigue, shortness of breath, diarrhea, 
abdominal pain, and facial rash.  All indicated studies, including 
pulmonary function tests and computed tomography, should be 
performed, and all findings should be reported in detail.  If the 
examinations result in clinical diagnoses of any disorders 
associated with the veteran's claimed fatigue, shortness of 
breath, diarrhea, abdominal pain, or facial rash, the appropriate 
examiner should provide an opinion as to whether it is at least as 
likely as not that any such disorder originated during the 
veteran's active duty or is otherwise etiologically related to 
service.  If such diagnoses can not be rendered, the examiners 
should nevertheless identify all signs and symptoms of any 
currently present fatigue, shortness of breath, diarrhea, 
abdominal pain, and facial rash, and include a discussion 
concerning the duration of the disorder.  The rationale for all 
opinions expressed should also be provided.

The veteran's claims files, including a copy of this remand, must 
be made available to the examiners for review.  The examination 
reports are to reflect whether a review of the claims files was 
made.  

10.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA and 
VA's implementing regulations.  Then, the RO should re-adjudicate 
the issue of entitlement to service connection for generalized 
anxiety disorder, to include sleep disorder and loss of 
concentration, on a de novo review of the record; re-adjudicate 
the issues of entitlement to service connection for PTSD and 
stomach disability; readjudicate the issues of entitlement to 
service connection for fatigue, shortness of breath, diarrhea, 
abdominal pain, and facial rash as due to an undiagnosed illness; 
and re-adjudicate the issues of entitlement to increased ratings 
for headaches and left shoulder disability.  In addressing the 
left shoulder increased rating claim, the RO should consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, including application of 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination and pain 
on movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should consider whether the case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran and his representative with an 
appropriate opportunity to respond.  The supplemental statement of 
the case should refer to the amendments to 38 U.S.C.A. §§ 1117 and 
1118.  See the "Veterans Education and Benefits Expansion Act of 
2001", Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001).

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



